Exhibit 10.42

FIRST AMENDMENT TO MICHAEL FOODS INVESTORS, LLC

SECURITYHOLDERS AGREEMENT

This FIRST AMENDMENT TO MICHAEL FOODS INVESTORS, LLC SECURITYHOLDERS AGREEMENT
(this “Amendment”) is entered into and made effective as of this April 2, 2007,
by and among Michael Foods Investors, LLC (f/k/a THL-MF Investors, LLC), a
Delaware limited liability company (the “Company”), and the holders of (i) a
majority of the outstanding Class A Units of the Company, and (ii) the holders
of a majority of the Employee Securities. Capitalized terms used herein which
are not otherwise defined herein shall have the meanings given to such terms in
the Securityholders Agreement dated as of November 20, 2003 entered into by the
Company, the undersigned and the other parties thereto (the “Securityholders
Agreement”).

WHEREAS, the Company has established a new class of units of the Company
designated as Class D Units;

WHEREAS, concurrently herewith the Company is issuing Class D Units of the
Company to David S. Johnson and admitting Mr. Johnson as a Member of the
Company; and

WHEREAS, the parties hereto wish to amend the Securityholders Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby covenant
and agree as follows:

1. Definitions.

a. Section 8.1 of the Securityholders Agreement is hereby amended by adding the
following definition in the appropriate alphabetical order:

“Class D Units” has the meaning set forth in the LLC Agreement.

b. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
clause (a) of the definition of “Employee Securities” and replacing it with the
following:

“(a) the Preferred Units, Class A Units, Class B Units, Class C Units and Class
D Units acquired on or after November 20, 2003 under the Management Subscription
Agreements.”



--------------------------------------------------------------------------------

c. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
the definition of “Holdings” in its entirety and replacing it with the
following:

“Holdings” means M-Food Holdings, Inc., a Delaware corporation.

d. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
the definition of “LLC Agreement” in its entirety and replacing it with the
following:

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement dated as of November 20, 2003 among the Company, THL, and the other
parties thereto, as amended or amended and restated from time to time.”

e. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
the definition of “Preferred Units” in its entirety and replacing it with the
following:

“Preferred Units” means the Preferred Units of the Company which may be issued
as part of the repurchase price for Units pursuant to the Management
Subscription Agreements.”

f. Section 8.1 of the Securityholders Agreement is hereby amended by deleting
the definition of “Units” in its entirety and replacing it with the following:

“Units” means the Company’s Class A Units, Class B Units, Class C Units or Class
D Units.”

 

- 2 -



--------------------------------------------------------------------------------

2. Section 2.1 (Election of Management Committee Members and Directors).

a. Section 2.1(a) of the Securityholders Agreement is hereby amended by deleting
the number “five” in the seventh line thereof and replacing it with the number
“seven”.

b. Section 2.1(a)(i) of the Securityholders Agreement is hereby amended by
deleting “one (1)” in the first line thereof and replacing it with “three (3)”.

3. Miscellaneous.

3.1. Complete Agreement. Unless another agreement is expressly referenced, this
Amendment and the Securityholders Agreement embody the complete agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and terminate, supersede, and preempt any prior understandings,
agreements, or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way. Except as amended
hereby, the Securityholders Agreement remains unchanged and in full force and
effect.

3.2. Severability. Whenever possible, each provision of this Amendment will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Amendment.

3.3. Counterparts. This Amendment may be executed in two or more counterparts,
any one of which need not contain the signatures of more than one party hereto,
but each of which will be considered an original and all of which taken together
will constitute one and the same Amendment.

3.4. Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Amendment will be governed by,
and construed in accordance with, the laws of the State of Delaware, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.

 

MICHAEL FOODS INVESTORS, LLC

By:  

/s/ John Reedy

Name:   John Reedy Title:   EVP & CFO CLASS A UNITHOLDERS: THOMAS H. LEE EQUITY
FUND V, L.P. By:   THL Equity Advisors V, LLC, its general partners By:   Thomas
H. Lee Partners, L.P., its sole member By:   Thomas H. Lee Advisors LLC, its
general partner By:  

/s/ Anthony J. DiNovi

Name:   Anthony J. DiNovi Title:   Managing Director THOMAS H. LEE PARALLEL FUND
V, L.P. By:   THL Equity Advisors V, LLC, its general partner By:   Thomas H.
Lee Partners, L.P., its sole member By:   Thomas H. Lee Advisors LLC, its
general partner By:  

/s/ Anthony J. DiNovi

Name:   Anthony J. DiNovi Title:   Managing Director

 

- 4 -



--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE TO AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

THOMAS H. LEE CAYMAN FUND V, L.P. By:   THL Equity Advisors V, LLC, its general
partner By:   Thomas H. Lee Partners, L.P., its sole member By:   Thomas H. Lee
Advisors LLC, its general partner By:  

/s/ Anthony J. DiNovi

Name:   Anthony J. DiNovi Title:   Managing Director 1997 THOMAS H. LEE NOMINEE
TRUST By:   US Bank, N.A., not personally, but solely as Trustee under the 1997
Thomas H. Lee Nominee Trust By:  

/s/ Paul D. Allen

Name:   Paul D. Allen Title:   Vice President THOMAS H. LEE INVESTORS LIMITED
PARTNERSHIP By:   THL Investment Management Corp., its general partner By:  

/s/ Charles Holden

Name:  

Charles Holden

Title:  

Assist. Treasurer

 

- 5 -



--------------------------------------------------------------------------------

EMPLOYEE SECURITIES:

 

/s/ Gregg A. Ostrander

 

Gregg A. Ostrander

 

/s/ John D. Reedy

 

John D. Reedy

Ostrander Irrevocable Trust

f/b/o David Ashton Ostrander

By:  

/s/ Kristen K. Ostrander

Name:   Title:  

Ostrander Irrevocable Trust

f/b/o Joseph Gregory Ostrander

By:  

/s/ Kristen K. Ostrander

Name:   Title:  

Ostrander Irrevocable Trust

f/b/o Gregory Christian Ostrander

By:  

/s/ Kristen K. Ostrander

Name:   Title:  

 

- 6 -